The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, and species a) powder form in the reply filed on 12/27/21 is acknowledged.
Claims 6-7, 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0155612 to Pervan.
Claims 1:
Pervan teaches a method for forming a building panel comprising fibers and binders (abstract).  The fibers are wood fibers (i.e., lignocellulosic particles) [0041; 0057].  The binder is thermosetting or thermoplastic binder [0059] wherein the same or different binders are used in the plural layers [0059] to form plural layers of binder and fibers [0078].  In particular, Pervan discloses thermosetting binder in the core and a 

Claims 2-5:
The wood fibers and binder are applied as a powder mixture [0064].
Claim 8:
The surface layer further comprises wear resistant particles [0060].
Claim 10:
A separate balancing layer is applied on the rear side of the core [0071].
Claim 11:
Multiple identical layers are applied (2a).  Identical layers include an identical binder concentration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0155612 to Pervan in view of US 2007/0243359 to Petersen.
Pervan is discussed above but does not explicitly teach applying the binder onto a wood based board.  However, Petersen teaches a method for producing floor panels (abstract) wherein the binder is applied onto a carrier panel, a panel-like, wood-based material such as particle board, fiber board, etc. [0026; 0028]. The carrier panel is suited for supporting subsequent coated layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a carrier panel in the process of Pervan to support the coated layers during .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0155612 to Pervan in view of US 3718536 to Downs.
While Pervan does teach use of a thermoplastic binder, Pervan does not teach polyvinyl acetate specifically.  However, Downs teaches a method for forming a composite board of shredded paper and thermoplastic material such as polyvinyl acetate (1:50-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyvinyl acetate as the thermoplastic binder of Pervan.  Downs discloses that polyvinyl acetate is a known thermoplastic useful for binding cellulosic material.  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0155612 to Pervan in view of US 2006/0125152 to Gardner.
While Pervan does teach use of a thermosetting binder, Pervan does not teach amino resin specifically.  However, Gardner teaches a method for forming a composite board of wood and thermosetting adhesive such as amino resins (claim 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amino resins as the thermosetting binder of Pervan.  Gardner discloses that amino resin is a known thermoset useful for binding cellulosic material.  



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.